DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9, 11-13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmar et al. (US PGPUB 9,665,350; hereinafter “Kalmar”) in view of Pedro de Castro (US PGPUB 2016/0314062; hereinafter “Pedro”) and in view of Subramaniam (US PGPUB 2015/0331779; hereinafter “Subramaniam”) and Sakai et al. (US PGPUB 2013/0080834; hereinafter “Sakai”).
Claim 1: (Currently Amended)
Kalmar teaches a non-transitory computer readable medium including one or more instructions executable by one or more processors for:
receiving a software process flow which includes a plurality of nodes representing software processing tasks associated with a software application (Col. 2 Ln. 36: “Graphical model 110 may include a representation of a real-world system through a graph containing nodes (e.g., blocks) interconnected by arcs (e.g., lines).” Col. 7 Ln. 37: “The operations may begin by obtaining a first representation of a system (block 505). In some implementations, a representation of a system may include time-based graphical models, time-based block diagrams, data flows, unified modeling language (UML) diagrams, or state transition diagrams.”);
analyzing the plurality of nodes to determine an output response of the software process flow relative to a plurality of defined inputs to the software process flow (Col. 2 Ln. 1: “Model coverage analyzes the way a model executes… Model coverage may analyze the control flow within a model.” Col. 5 Ln. 49: “test generator 205 may be used in the context of a technical computing environment to automatically generate tests for coverage analysis of program code, such as model-based code from code generator 430.” Col. 5 Ln. 61: “test generator 205 may analyze intermediate representations, control flow graphs, data flow graphs, and combinations.”);
receiving at least some context data pertaining to the software process flow (Col. 5 Ln. 39: “User interface 420 may be implemented in workstation 210 to allow a user to, for example, define and/or alter coverage analysis criteria for the program code. For example, user interface 420 may include variable input mechanisms … that may be selected if the user hovers over or clicks on the mechanisms. If a variable input mechanism is selected, a user may input variables associated with coverage criteria and/or coverage points for a program code undergoing coverage analysis,” wherein the “coverage criteria”, i.e. “coverage points”, are the “context data”.);
receiving a first set of software tests configured to test at least a portion of the software process flow (Col. 7 Ln. 52: “a test obligation may be a model property relevant to satisfying coverage criteria. For example, in one implementation, test generator 205 may receive (e.g., from a user via user interface 420) a set of coverage criteria for the design model. The coverage criteria may invoke test obligations.” Col. 8 Ln. 45: “Continuing with FIG. 5, a set of one or more test cases may be automatically generated based on the test obligations (block 520). For example, in one implementation, a test case may be generated based on test obligations derived from functional coverage criteria for the model.”);
analyzing the output response of the software process flow relative to the context data and the first set of software tests to determine which portion of the software process flow is tested (Col. 9 Ln. 7: “The analysis criteria may be assessed using the one or more test cases applied to the second representation (block 530). For example, test generator 205 may provide test cases to an external code coverage tool (e.g., code coverage tool 215). The external code coverage tool may run tests based on test cases supplied by code test generator 205. The external code coverage tool may provide test results to code test generator 205.” Col. 9 Ln. 17: “test generator 205 may analyze coverage results from the external code coverage tool (e.g., code coverage tool 215) to determine if the test success criteria have been achieved. Generally, test generator 205 may determine if all decision points were tested … FIG. 6 provides an exemplary coverage verification results display that may be provided to the user,” see Fig. 6 showing “Code Coverage Report” comprising information regarding which “Function”, i.e. which portion, of the process flow has been tested.);
determining from the context data, the first set of software tests, the output response, and the portion of the software process flow tested, a testing suggestion to vary the first set of software tests to change the portion of the software process flow tested (Col. 10 Ln. 38: “FIG. 5, if the test results do not meet the analysis criteria for the second representation (block 535—NO), then a second set of test obligations may be identified (block 545). The second set of test obligations may be used to address missing coverage points exposed by the test results… In one implementation, a user may be given the opportunity to indirectly revise the test obligations previously provided (i.e., with respect to block 510) by revising the coverage criteria.” Col. 13 Ln. 16: “Missing coverage may be identified by code coverage tool 215 and may be translated into coverage points for the missing coverage 1000. As shown in FIG. 10, coverage points for the missing coverage 1000 may include one or more of coverage points from generated code traceability 1010, coverage points from an intermediate representation 1020, and coverage points from clarification provided by a user 1030.”); and
varying the first set of software tests to generate a second set of software tests (Col. 6 Ln. 43: “Customized coverage points may include particular coverage points provided by a user, coverage points derived from system functions created by a user, and/or coverage points identified to modify coverage results, such as correct coverage deficiencies from previous testing. Coverage tool 440 may generate one or more test cases based on the set of compiled coverage points. Coverage tool 440 may, for example, provide input values to trigger execution of the code on the coverage points.”).

With further regard to Claim 1, Kalmar does not teach the following, however, Pedro teaches:
presenting the testing suggestion that was determined based on the context data, the first set of software tests, the output response, and the portion of the software process flow tested ([0057] “At step 530, the method obtains suggested test values based on the types identified at steps 524 and 526. The suggested test values are obtained by accessing test knowledge set 140 at step 532.” [0062] “At step 602, the method displays a user interface display with the suggested test values for each input parameter.”); and
in response to receiving acceptance of the testing suggestion, varying the first set of software tests to generate a second set of software tests ([0058] “At step 534, one or more test cases are generated based on the suggested test values. For example, automated test case generator 316 uses test value combining component 317 to combine the returned test values into one or more combinations. For each input parameter, a test case is generated for each combination of test values.” [0066] “At step 616, the user accepts the test values to be used in generating the test.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Kalmar with the testing suggestions as taught by Pedro as this “test generation framework generates test cases in a manner that is efficient, flexible, requires less developer time, and improves the developed system” (Pedro [0069]).

With further regard to Claim 1, Kalmar in view of Pedro does not teach the following, however, Subramaniam teaches:
wherein varying the first set of software tests to generate a second set of software tests is done while running the software process flow ([0054] “In a next step 308, a computer may determine whether a developer has requested changes to the test script execution plans found in the existing test file. In some embodiments, a developer may request changes to the test script file while the computer is executing the test scripts. That is, the computer will continuously fetch and execute test scripts in a batch, in the order indicated by the test file. The user may request that the test file be changed before the computer completes the test file (i.e., executes each of the listed test scripts).” [0057] “In a next step 312 after detecting a request for changes to the test scripts to be executed, an updated test file reflecting the developer's requested changes must be generated and transmitted to computers fetching and executing the test scripts.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Kalmar in view of Pedro with the varying of tests while the software is running as taught by Subramaniam for purposes of “altering test scripts in a batch of test scripts planned for execution, without negatively impacting or otherwise interrupting the execution of the batch of test scripts” (Subramaniam [0008]).

With further regard to Claim 1, Kalmar in view of Pedro and Subramaniam does not teach the following, however, Sakai teaches:
generating emulation of a first node of the plurality of nodes that is not executed via the software tests ([0045] “In the test of the automated administrative process, mocks of operator components are used so to not affect the objects, which are in operation. A mock is a dummy operator component that returns output data without actually operating an object.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Kalmar in view of Pedro and Subramaniam with the mock node as taught by Sakai in order “to not affect the objects, which are in operation” (Sakai [0045]).

Claim 2: 
Kalmar in view of Pedro, Subramaniam and Sakai teaches the non-transitory computer readable medium of claim 1. Kalmar in view of Pedro and Subramaniam does not teach the following, however, Sakai teaches:
wherein the software process flow comprises at least two logic branches ([0086] “An automated administrative process, for example, is created by the development terminal … the types of nodes representing tasks among a series of tasks related to system administration and relations between the nodes are defined.” [0087] “Node types include… branch nodes representing conditional branches… In a branch node, a branch condition and a branch path (hereinafter, ‘branch route’) corresponding to input are defined.” [0214] “by a presentation of output data candidates that have a high potential of being output … the user can easily select output data for implementing tests through all branch routes.”), 
wherein at least one of the logic branches comprises a mock node ([0045] “In the test of the automated administrative process, mocks of operator components are used … A mock is a dummy operator component that returns output data without actually operating an object.” [0110] “the input data of the component node under test is, for example, defined in the automated administrative process TP as input data to be input to the mock of the component node under test.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Kalmar in view of Pedro and Subramaniam with the logic branches and mock node as taught by Sakai since “By presenting branch routes for each output data candidate, the user can easily select output data for implementing tests through all of the branch routes, enabling the accuracy of the test to be improved” (Sakai [0290]).

Claim 3:
Kalmar in view of Pedro, Subramaniam and Sakai teaches the non-transitory computer readable medium of claim 1, and Kalmar further teaches wherein the context data comprises at least some data obtained from a plurality of end users of the software process flow (Col. 5 Ln. 39: “User interface 420 may be implemented in workstation 210 to allow a user to, for example, define and/or alter coverage analysis criteria for the program code. For example, user interface 420 may include variable input mechanisms … that may be selected if the user hovers over or clicks on the mechanisms. If a variable input mechanism is selected, a user may input variables associated with coverage criteria and/or coverage points for a program code undergoing coverage analysis,” wherein the end-user input “coverage criteria”, i.e. “coverage points”, are the “context data”.).

Claim 6:
Kalmar in view of Pedro, Subramaniam and Sakai teaches the non-transitory computer readable medium of claim 1, and Kalmar teaches further comprising determining whether the first set of software tests is insufficiently testing the software process flow relative to a threshold level of testing (Col. 3 Ln. 30: “the test cases 150 may be automatically generated and improved through an iterative process until coverage output 160 indicates that user-defined coverage criteria for executable code 130 has been achieved, until other user-defined conditions are satisfied, or until another criteria or condition is met.” Col. 8 Ln. 6: “For example, a user could decide to generate only tests that provide 100 percent decision coverage for the model. To support such criteria, test generator 205 may identify values for variables that will ensure all decision outcomes of the first representation will be tested.”).

Claim 9:
Kalmar in view of Pedro, Subramaniam and Sakai teaches the non-transitory computer readable medium of claim 1. Kalmar in view of Subramaniam and Sakai does not teach the following, however, Pedro teaches:
further determining whether the software process flow would produce errors ([0050] “test knowledge set 140 can be updated when errors are encountered in runtime environment 112.” [0069] “a test generation framework that increases the quality of the system by identifying test case issues that may not be understood by a developer and otherwise result in system errors.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Kalmar in view of Subramaniam and Sakai with the process flow error determination as taught by Pedro as this “test generation framework generates test cases in a manner that is efficient, flexible, requires less developer time, and improves the developed system” (Pedro [0069]).

Claims 11-13, 16 and 20:
With regard to Claims 11-13 and 16, these claims are equivalent in scope to Claims 1-3 and 6 rejected above, merely having a different independent claim type, and as such Claims 11-13 and 16 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-3 and 6.
With regard to Claim 20, this claim is equivalent in scope to Claim 1 rejected above, merely having a different independent claim type, and as such Claim 20 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 1.
With further regard to Claim 20, the claim recites additional elements not specifically addressed in the rejection of Claim 1. The Kalmar reference also anticipates these additional elements of Claim 20, for example, Kalmar teaches:
an apparatus for testing software instantiated in a computing environment, the computing environment comprising one or more computing devices in communication with utility that executes software configured to test software applications accessible to the one or more computing devices (See Fig. 2 of Kalmar.).

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmar in view of Pedro, Subramaniam and Sakai as applied to Claims 1 and 11 above, and further in view of Rawlins et al. (US PGPUB 2009/0307763; hereinafter “Rawlins”).
Claim 4: 
Kalmar in view of Pedro, Subramaniam and Sakai teaches all the limitations of claim 1 as described above. Kalmar in view of Pedro, Subramaniam and Sakai does not teach the following, however, Rawlins teaches:
wherein the context data comprises at least some data obtained pertaining to a type of software application the software process flow is associated with ([0057] “If the test suite that the selected test case belongs to has a defined application type, then the user will have to pick the application versions so that the environment prerequisites of the test are satisfied. For example, the user must select the operating system and language they wish to run, and then add the test case to the queue based on those parameters.” [0215] “step 507, the appropriate application types can be selected by the user and added to the test suite requirements”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Kalmar in view of Pedro, Subramaniam and Sakai with the software type context data as taught by Rawlins since “a key advantage of a test management system as described herein is that it can automatically load the necessary device configuration (e.g., operating system, applications, and connectivity transport) for a given test suite so that testing can be set up and executed without the need for any intervention by a user” (Rawlins [0058]).

Claim 5:
Kalmar in view of Pedro, Subramaniam, Sakai and Rawlins teaches the non-transitory computer readable medium of claim 4. Kalmar in view of Pedro, Subramaniam and Sakai does not teach the following, however, Rawlins teaches:
wherein the context data comprises at least some data obtained pertaining to a user device environment associated with the software application ([0268] “CAE settings file 403A could be extended to include a setting that designates a device as part of a specific customer hardware pool, instead of a global hardware pool… During the initial queue creation step 601, additional options could be added to restrict execution of tests to the customer's specific hardware pool, specific hardware models within the pool, or other criteria.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Kalmar in view of Pedro, Subramaniam and Sakai with the user device context data as taught by Rawlins since “a key advantage of a test management system as described herein is that it can automatically load the necessary device configuration (e.g., operating system, applications, and connectivity transport) for a given test suite so that testing can be set up and executed without the need for any intervention by a user” (Rawlins [0058]).

Claims 14-15:
With regard to Claims 14-15, these claims are equivalent in scope to Claims 4-5 rejected above, merely having a different independent claim type, and as such Claims 14-15 are rejected under the same grounds and for the same reasons as discussed above with regard to Claims 4-5.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmar in view of Pedro, Subramaniam and Sakai as applied to Claims 1 and 11 above, and further in view of Ganda et al. (US PGPUB 2017/0046253; hereinafter “Ganda”).
Claim 7: 
Kalmar in view of Pedro, Subramaniam and Sakai teaches all the limitations of claim 1 as described above. Kalmar in view of Pedro, Subramaniam and Sakai does not teach the following, however, Ganda teaches:
further comprising determining whether the first set of software tests is overly testing the software process flow relative to a threshold level of testing ([0031] “every time a request object is created, a counter may be incremented, and the count of the counter may be displayed at end of testing to indicate whether all of the packages in the application have been tested or to determine that the test ran properly… As another example, if at the end of the test, the counter reads a higher number for any signatures, then it may be a red flag indicating that the specific signatures may be overly tested”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Kalmar in view of Pedro, Subramaniam and Sakai with the overly tested determination as taught by Ganda since such a determination serves to indicate that “test cases may need to be optimized for a faster test execution” (Ganda [0039]).

Claim 17: 
With regard to Claim 17, this claim is equivalent in scope to Claim 7 rejected above, merely having a different independent claim type, and as such Claim 17 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 7.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmar in view of Pedro, Subramaniam and Sakai as applied to Claims 1 and 11 above, and further in view of Fanning et al. (US PGPUB 2009/0144698; hereinafter “Fanning”).
Claim 8: 
Kalmar in view of Pedro, Subramaniam and Sakai teaches all the limitations of claim 1 as described above. Kalmar in view of Pedro, Subramaniam and Sakai does not teach the following, however, Fanning teaches:
further comprising analyzing logic associated with at least some of the nodes to determine a complexity level of the logic ([0066] “The structural complexity module 418 determines a complexity measure for source code that can be used to help assess quality of the code. In one implementation, the complexity measure may be used to determine a level of code coverage that may be required for a desired level of quality.”) and 
adjusting the testing suggestion relative to the complexity level of the logic ([0068] “In the example of FIG. 4, the quality assessment module 420 can recommend test case development for the source code based on one or more complexity measures and a desired level of quality for the source code.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Kalmar in view of Pedro, Subramaniam and Sakai with the testing suggestions based on code complexity as taught by Fanning since “a need exists for test prioritization techniques that can make testing more efficient” (Fanning [0007]).

Claim 18:
With regard to Claim 18, this claim is equivalent in scope to Claim 8 rejected above, merely having a different independent claim type, and as such Claim 18 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 8.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalmar in view of Pedro, Subramaniam and Sakai as applied to Claims 9 and 11 above, and further in view of Roth et al. (US PGPUB 2007/0180096; hereinafter “Roth”).
Claim 10: 
Kalmar in view of Pedro, Subramaniam and Sakai teaches all the limitations of claim 1 as described above. Kalmar in view of Pedro, Subramaniam and Sakai does not teach the following, however, Roth teaches:
wherein at least some of the errors are acceptable based on an error tolerance threshold ([0051] “performance data … is collected from various hosts running the system being tested while a test run is executing… categorize and log issues, store log files and detected issues in the results directory, and can optionally fail the run depending on severity.” [0083] “a dispatcher can incorporate error monitoring/detection and handling when running phases, and incorporates error/issue severity when determining what to do next… Depending on the severity and the framework error severity threshold as configured in its properties, an exception may also get thrown back to the dispatcher.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable medium as disclosed by Kalmar in view of Pedro, Subramaniam and Sakai with the error tolerance threshold as taught by Roth since “this allows the framework to continue processing variations even if some variations had errors” (Roth [0083]).

Claim 19:
With regard to Claim 19, this claim is equivalent in scope to Claims 9-10 rejected above, merely having a different independent claim type, and as such Claim 19 is rejected under the same grounds and for the same reasons as discussed above with regard to Claims 9-10.

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive.
The Office first notes that the portion of the Applicant’s arguments, Pages 7-8 of the Remarks, regarding the limitation of the independent claims which recites, “in response to receiving acceptance of the testing suggestion, varying the first set of software tests to generate a second set of software tests while running the software process flow” was previously presented by the Applicant in the Remarks filed February 22, 2022. The Office provided a response to these arguments in the following Non-Final Rejection mailed March 18, 2022. As such the Office’s response to the Applicant’s previously presented arguments has been restated below.

With respect to the Applicant’s first argument regarding Claim 1, Page 7 of the Remarks, that Kalmar does not teach or suggest the limitation which recites, “in response to receiving acceptance of the testing suggestion, varying the first set of software tests to generate a second set of software tests while running the software process flow”, the Office notes that the Subramaniam reference was relied upon in the outstanding rejection for purposes of teaching and making obvious the limitation of Claim 1 which recites, “varying the first set of software tests to generate a second set of software tests while running the software process flow”.

With respect to the Applicant’s second argument regarding Claim 1, Pages 7-8 of the Remarks, that “Kalmar does not teach or suggest, and even teaches away from Claim 1,” the Office respectfully disagrees. The method and system disclosed in Kalmar merely discloses, as an example, one way in which repeated testing may occur is by making changes to the testing code, compiling the testing code and then executing the changed testing code, i.e. Kalmar Col. 6 Ln. 63: “Code coverage tool 215 may, for example, perform dynamic verification analysis by compiling the code and then executing it multiple times, with each execution using a different test case from the set of defined test cases.” The Office contends that the teachings of Subramaniam, as cited in the outstanding rejection, serve to modify the method and system disclosed in Kalmar by instead performing repeated testing using test scripts which can be modified while the computer is executing test scripts, see for example the following citations in Subramaniam as presented in the outstanding rejection:
[0054] “In a next step 308, a computer may determine whether a developer has requested changes to the test script execution plans found in the existing test file. In some embodiments, a developer may request changes to the test script file while the computer is executing the test scripts. That is, the computer will continuously fetch and execute test scripts in a batch, in the order indicated by the test file. The user may request that the test file be changed before the computer completes the test file (i.e., executes each of the listed test scripts).” 
[0057] “In a next step 312 after detecting a request for changes to the test scripts to be executed, an updated test file reflecting the developer's requested changes must be generated and transmitted to computers fetching and executing the test scripts.”
As such, in view of the above discussion and citations, the Office maintains that the disclosure of Subramaniam, in view of Kalmar, Pedro and Sakai, does teach and make obvious the limitation of Claim 1 which recites, “in response to receiving acceptance of the testing suggestion, varying the first set of software tests to generate a second set of software tests while running the software process flow”.

With respect to the Applicant’s next argument regarding Claim 1, Page 8 of the Remarks, that Pedro does not teach the limitation which recites, “Pedro merely teaches creating test cases based on values a user selected, using a generalized user interface, from displayed values that were obtained for all parent types. This does not teach or suggest… ‘testing suggestion that was determined based on the context data, the first set of software tests, the output response, and the portion of the software process flow tested... in response to receiving acceptance of the testing suggestion, vary the first set of software tests to generate a second set of software tests while running the software process flow’,” the Office respectfully disagrees. The Office contends that the disclosure of Pedro in view of Kalmar does teach and make obvious the newly amended limitation of Claim 1. The Office would like to first direct the Applicant’s attention to the following citations in Kalmar as presented in the outstanding rejection of Claim 1:
Col. 8 Ln. 45: “Continuing with FIG. 5, a set of one or more test cases may be automatically generated based on the test obligations (block 520). For example, in one implementation, a test case may be generated based on test obligations derived from functional coverage criteria for the model.”
Col. 9 Ln. 7: “The analysis criteria may be assessed using the one or more test cases applied to the second representation (block 530). For example, test generator 205 may provide test cases to an external code coverage tool (e.g., code coverage tool 215). The external code coverage tool may run tests based on test cases supplied by code test generator 205. The external code coverage tool may provide test results to code test generator 205.”
Col. 10 Ln. 38: “FIG. 5, if the test results do not meet the analysis criteria for the second representation (block 535—NO), then a second set of test obligations may be identified (block 545). The second set of test obligations may be used to address missing coverage points exposed by the test results… In one implementation, a user may be given the opportunity to indirectly revise the test obligations previously provided (i.e., with respect to block 510) by revising the coverage criteria.”
Col. 13 Ln. 16: “Missing coverage may be identified by code coverage tool 215 and may be translated into coverage points for the missing coverage 1000. As shown in FIG. 10, coverage points for the missing coverage 1000 may include one or more of coverage points from generated code traceability 1010, coverage points from an intermediate representation 1020, and coverage points from clarification provided by a user 1030.”
The Office notes that the above disclosure in Kalmar was cited in the rejection of Claim 1 as teaching the claimed, “the context data, the first set of software tests, the output response, and the portion of the software process flow tested,” along with other citations from the Kalmar reference. The Office notes that the Pedro reference was included in the rejection of Claim 1 for purposes of teaching the portions limitations which recite, “presenting the testing suggestion… and in response to receiving acceptance of the testing suggestion, varying the first set of software tests to generate a second set of software tests”. The Pedro reference discloses the following:
[0057] “At step 530, the method obtains suggested test values based on the types identified at steps 524 and 526. The suggested test values are obtained by accessing test knowledge set 140 at step 532.” 
[0058] “At step 534, one or more test cases are generated based on the suggested test values. For example, automated test case generator 316 uses test value combining component 317 to combine the returned test values into one or more combinations. For each input parameter, a test case is generated for each combination of test values.” 
[0062] “At step 602, the method displays a user interface display with the suggested test values for each input parameter.”
[0066] “At step 616, the user accepts the test values to be used in generating the test.”
As such the Office maintains that Pedro obtains and presents suggested test values, and that the combined teaching of Pedro in view of Kalmar does teach and make obvious the newly amended limitation of Claim 1 which recites, “presenting the testing suggestion that was determined based on the context data, the first set of software tests, the output response, and the portion of the software process flow tested”.

With respect the Applicant’s next argument regarding Claim 1, Page 8 of the Remarks, that “Sakai does not teach generating anything let alone generating Sakai's ‘mock’ or Sakai's ‘object’,” the Office respectfully disagrees. The Applicant’s argument regarding Sakai is made in reference to the limitation which recites, “generating emulation of a first node of the plurality of nodes that is not executed via the software tests”, wherein the Applicant’s specification provides the following related disclosure:
[0069] “At 510, method 500 generates emulations of nodes 304 of the software process flow that may not be executed via one or more tests. For example, as some aspects of software process flow 324 may or may not be able to be provided such as a software REST call that requires authentication.”
[0076] “…In some implementations, mock UI 606 may be employed to generate nodes that ‘mock’ or emulate a particular node, function, etc. that software tests may or may not be able to produce. Mock UI 606 may be configured to generate a node 304 that mocks or simulates a particular function, etc. for example to replace a defective node, add a node that has yet to be built, simulate a defective node, insert variation into the software process flows 324, etc. Moreover, mock UI 606 may be configured to insert an active or passive node 304 that may be used when some test or software operations have been met….”
The Office would now like to draw the Applicant’s attention to the following disclosure in Sakai:
[0045] “In the test of the automated administrative process, mocks of operator components are used so to not affect the objects, which are in operation. A mock is a dummy operator component that returns output data without actually operating an object.”
[0046] “In the embodiment, work for setting the output data of a mock of an operator component included in an automated administrative process should be easy and as a hint for characteristics of input data to be provided to the mock, output data candidates are extrapolated from past output data that has been output from the operator component during actual operation.”
As such, in view of the above discussion and citations, the Office contends that it has been shown that the generated “mock” in Sakai is equivalent to the claimed “node… that is not executed via the software tests”. Therefore the Office maintains that the disclosure of Sakai does teach and make obvious the limitation of Claim 1 which recites, “generating emulation of a first node of the plurality of nodes that is not executed via the software tests”.
Therefore, for the reasons discussed above, the Office maintains that the teachings of Kalmar in view of Pedro, Subramaniam and Sakai do teach and make obvious the limitations of Applicant’s Claim 1.

With respect to the Applicant’s further arguments, Page 9 of the Remarks, that the features of the remaining claims are not taught by the cited prior art, the Office respectfully disagrees. These arguments rely upon the arguments as presented in relation to claims discussed above, and as such the Office directs the Applicant to the responses above regarding these arguments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194